—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 2, 1997, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant owns and operates a seasonal ice cream business that is open every year from April to October and closed during the off-season. Substantial evidence supports the finding of the Unemployment Insurance Appeal Board that claimant was ineligible to receive benefits during the off-season because he was not totally unemployed. During the relevant time period, claimant wrote eight checks in payment for business-related expenses, arranged for all business calls and mail to be forwarded to his residence, and claimed a business-related deduction on his Federal income tax return. That the business earned no revenue during the off-season is without consequence given that claimant stood to gain financially from the efforts he expended in continuing the business until it could be reopened the following April (see, Matter of Valvano [Sweeney], 236 AD2d 729; Matter of Monro [Sweeney], 235 AD2d 885; Matter of Gonyo [Roberts], 124 AD2d 884).
Cardona, P. J., Mikoll, Crew III, WThite and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.